Order entered October 4, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00560-CR
                                    No. 05-16-00561-CR
                                    No. 05-16-00562-CR
                                    No. 05-16-00563-CR

                          MERCEDES M. BIGGURS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
    Trial Court Cause Nos. F08-57650-U, F14-70586-U, F14-70971-U, and F14-75674-U

                                         ORDER
       We GRANT appellant’s September 30, 2016 motions to extend time for filing

appellant’s briefs. We ORDER the briefs be filed no later than November 4, 2016.


                                                    /s/   LANA MYERS
                                                          JUSTICE